

116 HR 2661 IH: Reprioritizing Unserved Rural Areas and Locations for Broadband Act of 2019
U.S. House of Representatives
2019-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2661IN THE HOUSE OF REPRESENTATIVESMay 10, 2019Mr. Tipton (for himself and Mr. Gosar) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Rural Electrification Act of 1936 to provide requirements on the use of assistance for
			 broadband deployment, and for other purposes.
	
 1.Short titleThis Act may be cited as the Reprioritizing Unserved Rural Areas and Locations for Broadband Act of 2019 and the RURAL Broadband Act of 2019 . 2.Use of assistance for deployment of broadband infrastructureTitle VI of the Rural Electrification Act of 1936 (7 U.S.C. 950bb et seq.) is amended by adding at the end the following:
			
				607.Use of assistance for deployment of broadband infrastructure
 (a)Definition of qualifying broadband-Capable infrastructureIn this section, the term qualifying broadband-capable infrastructure means fixed terrestrial broadband-capable infrastructure— (1)used by a service provider to provide fixed terrestrial broadband service for which the service provider receives universal service support under section 254 of the Communications Act of 1934 (47 U.S.C. 254), if—
 (A)the broadband service satisfies the current speed benchmark for fixed services established by the FCC under section 706 of the Telecommunications Act of 1996 (47 U.S.C. 1302); or
 (B)the service provider is in compliance with buildout obligations in the relevant area to provide retail fixed terrestrial broadband service that will comply with the applicable broadband speed standard described in subparagraph (A); or
 (2)that— (A)was financed with funds provided by the Secretary under this Act or any other program carried out by the Secretary for the costs of the construction, improvement, or acquisition of facilities or equipment for the purpose of providing fixed terrestrial telecommunications or broadband service; and
							(B)
 (i)is used to provide fixed terrestrial broadband service, if— (I)the broadband service satisfies any applicable broadband speed standards established by the Secretary; or
 (II)the service provider is in compliance with buildout obligations in the relevant area to provide retail fixed terrestrial broadband service that will comply with the applicable broadband speed standards described in subclause (I); or
 (ii)was financed with a loan under this Act or any other program carried out by the Secretary that remains outstanding for the purpose of providing fixed terrestrial telecommunications or broadband service.
 (b)Restriction on use of assistanceA loan, grant, or other assistance awarded under this Act, or by the rural development mission area under the Consolidated Farm and Rural Development Act (7 U.S.C. 1921 et seq.), may not be used to coordinate, approve, or finance the deployment of broadband-capable infrastructure by a service provider to provide retail fixed broadband service that would overbuild or otherwise duplicate qualifying broadband-capable infrastructure that another service provider is using to provide retail fixed terrestrial broadband service in the same geographic area.
 (c)Use of assistance in unserved areasA loan, grant, or other assistance provided by the Secretary hereunder, acting through the Administrator of the Rural Utilities Service, to coordinate, approve, or finance the deployment of broadband-capable infrastructure by a service provider may be used to provide retail fixed broadband service only in a geographic area in which there is no qualifying broadband-capable infrastructure owned or operated by another service provider..
		